Citation Nr: 0701745	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic back disorder 
to include injury residuals and a L5-S1 herniated nucleus 
pulposus.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 13, 1958 through 
September 4, 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

The veteran is currently diagnosed with degenerative disc 
disease of the lumbar spine, which is as likely as not 
related to his service-connected foot disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic back 
disorder are met.  
38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disability.  Entitlement to service connection requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1131;  38 C.F.R. § 3.303(a).  The veteran has established 
that he has a current back disability.  See September 2005 VA 
examination report showing a diagnosis of degenerative disc 
disease of the lumbar spine.  This element of service 
connection is not in dispute.  What must be established is 
that his current disability resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1131;  38 C.F.R. § 3.303(a).

A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Here, there is no evidence of a disorder noted 
upon entry as the veteran's entrance examination is not in 
the claims folder.  In fact, the bulk of the veteran's 
service medical records are unavailable as they were 
apparently destroyed in the 1973 National Personnel Record 
Center fire in St. Louis, Missouri.  Because the veteran's 
service medical records were destroyed, VA has a heightened 
duty to consider the applicability of the benefit of the 
doubt, to assist the veteran in developing his claim, and to 
evaluate and discuss the evidence favorable to him.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because there 
is no evidence that a preexisting condition was noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry. See 38 U.S.C.A. §§ 1111, 1137. The burden 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service. See Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 
2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The veteran reports that he had a football injury and a motor 
vehicle accident prior to service.  See September 1958 
clinical summary in available service medical records, as 
well as current statements throughout the claims folder.  His 
statements, however, are not competent to establish that he 
had a back disability prior to service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
or symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence showing that a disability existed 
prior to service is required to establish that the veteran 
had a preexisting back disability and to rebut his 
presumption of soundness.  Other than the veteran's own lay 
testimony as reported by clinicians, there is absolutely no 
medical evidence of a back disability that is shown prior to 
the veteran's period of military service.  In the absence of 
clear and unmistakable evidence of a preexisting disability, 
service connection on an aggravation basis is not available.  
As such, the remainder of this decision discusses the 
veteran's current disability on a direct service connection 
basis.

Again, in addition to the current disability, the evidence 
must show that his current disability resulted from a disease 
or injury incurred during service.  
38 U.S.C.A. §§ 1131;  38 C.F.R. § 3.303(a).  The available 
service medical records do show that the veteran was 
hospitalized in September 1958, shortly following his entry 
into service, for herniation of nucleus pulposus, L-5 S-1 on 
right.  The clinical summary shows that the veteran was 
"unable to walk on his right heel or his right toes because 
of muscular weakness" at that time.  The veteran was 
medically discharged due to this back disability.  The 
veteran contends that he injured his back in service while 
lifting a foot locker.  See veteran's December 2002 and April 
2003 statements.  While there is no evidence reporting that 
the veteran injured his back after lifting a footlocker, 
there is evidence showing treatment for a back injury in 
service.  The question then becomes whether the veteran's 
current back disability is related to his back treatment in 
service.  Private medical records from a Dr. Burkhart show 
that the veteran was treated for a right inguinal hernia many 
years following service and the veteran himself reported back 
problems following a lifting incident at work.  The Board, in 
August 2005, remanded this matter for a medical examination 
and opinion to determine whether there is a relationship 
between the veteran's current disability and his active 
service.

In September 2005, a VA examiner diagnosed degenerative disc 
disease of the lumbar spine based upon an x-ray of the lumbar 
spine.  The examiner opined that the veteran's "period of 
active service may have contributed to his development of 
degenerative disc disease" and goes on to say that even if 
the injury was preexisting, "whatever occurred during 
service picking up the footlocker...may have further injured it 
and contributed to some of the pain that he has now."  
Considering the evidence of record, including this September 
2005 report, it becomes clear that there is evidence in favor 
of the veteran's claim, and evidence neutral in nature, as 
well as evidence clearly missing, but no evidence 
specifically against his claim.  Because there is evidence to 
support the veteran's claim, and no evidence ruling out a 
connection between the veteran's current degenerative disc 
disease of the lumbar spine and his active service, at the 
very least, the evidence is in relative equipoise in showing 
that the veteran's back disability as likely as not 
originated in service.  By extending the benefit of the doubt 
to the veteran, this claim is granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

ORDER

Entitlement to service connection for a chronic back disorder 
is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


